Name: Commission Regulation (EC) No 2382/2002 of 30 December 2002 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  trade policy;  information and information processing;  production;  agricultural activity;  cultivation of agricultural land
 Date Published: nan

 Avis juridique important|32002R2382Commission Regulation (EC) No 2382/2002 of 30 December 2002 amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91 (Text with EEA relevance) Official Journal L 358 , 31/12/2002 P. 0120 - 0121Commission Regulation (EC) No 2382/2002of 30 December 2002amending Regulation (EEC) No 94/92 laying down detailed rules for implementing the arrangements for imports from third countries provided for in Council Regulation (EEC) No 2092/91(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 473/2002(2), and in particular Article 11(1) thereof,Whereas:(1) The list of third countries from which certain agricultural products obtained by the organic production method must originate in order to be marketed within the Community, provided for in Article 11(1) of Regulation (EEC) No 2092/91, is set out in the Annex to Commission Regulation (EEC) No 94/92(3), as last amended by Regulation (EC) No 1162/2002(4). That list was drawn up in accordance with Article 11(2) of Regulation (EEC) No 2092/91.(2) The duration of inclusion of Switzerland in the list provided for in Article 11(1) of Regulation (EEC) No 2092/91 expires on 31 December 2002. The duration of inclusion of Argentina, Australia, Czech Republic, Hungary and Israel expires on 30 June 2003. In order to avoid trade disruption, there is a need to prolong the inclusion of these countries for a further period.(3) The third countries concerned have provided the Commission with appropriate information regarding the implementation of rules equivalent to those laid down in Council Regulation (EEC) No 2092/91. In addition, the effective implementation has been verified during on-the-spot examinations in those third countries carried out by the Commission.(4) The Hungarian authorities have informed the Commission that one inspection and certificate issuing body has ceased its activity in Hungary. Therefore, the name of the said body should be deleted from the Annex to Regulation (EEC) No 94/92.(5) Regulation (EEC) No 94/92 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee mentioned in Article 14 of Regulation (EEC) No 2092/91,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 94/92 is amended as set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 22.7.1991, p. 1.(2) OJ L 75, 16.3.2002, p. 21.(3) OJ L 11, 17.1.1992, p. 14.(4) OJ L 170, 29.6.2002, p. 44.ANNEXThe Annex to Regulation (EEC) No 94/92 is amended as follows:1. In the texts referring to Argentina, Australia, Czech Republic, Hungary, Israel and Switzerland, point 5 is replaced by the following:"5. Duration of the inclusion: 30.6.2008"2. In the text referring to Hungary:- in point 3, the words "and SKAL" are deleted,- in point 4, the words "and SKAL (office in Hungary)" are deleted.